Citation Nr: 0019061	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include payment of burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who died in May 
1998.  The veteran served on active duty from August 1948 to 
January 1953, and his decorations include the Purple Heart 
Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for the 
cause of the veteran's death.  By that same rating action, 
basic entitlement to Dependency and Indemnity Compensation 
(DIC) was granted under the provisions of 38 U.S.C.A. § 1318 
and eligibility for Dependents' Educational Assistance was 
established.  


FINDING OF FACT

The service-connected residuals of a gunshot wound to the 
brain, to include traumatic encephalopathy with epileptic 
convulsion and mental deterioration rated as 100 percent 
disabling, were of such severity as to have a material 
influence in accelerating the veteran's death.


CONCLUSION OF LAW

Service-connected disabilities were a contributory cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (1991 & Supp. 
1999); 38 C.F.R. § 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claim is well grounded; that is, the claim is plausible or 
capable of substantiation.  VA has a duty to assist the 
veteran to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  It appears that the terminal hospital 
records corresponding to the date of the veteran's death have 
not been associated with the claims folder; however, in light 
of the favorable decision rendered herein the Board finds 
that further development is unnecessary.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of the veteran's death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a) (1999).  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the primary cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312 
(c) (1999).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R. § 3.312 
(c)(3) (1999).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself a progressive or debilitating 
nature. 38 C.F.R. § 3.312(c)(4) (1999).

Having reviewed the record, the Board is of the opinion that 
the preponderance of the evidence is in favor of a grant of 
service connection for the cause of the veteran's death.  The 
record indicates that the veteran was wounded in action in 
Korea in March 1952, at which time he sustained a penetrating 
shell fragment wound to the brain.  Resulting complications 
from the gunshot wound included traumatic encephalopathy; 
incomplete paralysis of all right radicular groups; loss of 
part of the skull; residuals of disfiguring scars of the 
head; right sided paralysis; and a deterioration of 
intellectual functioning.  In December 1952, the veteran was 
processed for a medical discharge as a result of these 
disabilities.  In May 1953, service connection was granted 
for left parietal encephalopathy, traumatic, incident to 
penetrating missile wound; right hemiparesis; involvement of 
5th cranial nerve; and FCC depressed skull, parietal, left, 
with assignment of a 100 percent rating.  
A VA hospital report, dated October 1997, shows diagnoses 
which include coronary artery disease with aortic valve 
regurgitation and mitral valve regurgitation; chronic 
obstructive pulmonary disease (COPD); hypertension; 
congestive heart failure; and seizure disorder, secondary to 
old gunshot wound.  The report indicates that residuals of 
the gunshot wound included decreased cerebellar function and 
right hemiparesis.  Additional VA outpatient treatment 
records show that the veteran suffered from dizziness which 
was related to medications used to treat his seizure 
disorder.  A March 1998 VA medical record shows that the 
veteran was short of breath, and that he had restriction and 
questionable dyspnea secondary to COPD and diaphragm 
paralysis.  In March 1998, it was noted that the veteran had 
been told that another heart surgery was not an option for 
him.  

The death certificate shows that at the time of death in May 
1998, the veteran was an inpatient at a private medical 
facility.  The immediate cause of death (final disease or 
condition resulting in death) is listed as severe 
cardiomyopathy, due to or as a consequence of severe coronary 
artery disease, cerebrovascular accident, and atrial 
fibrillation (underlying causes of death or diseases or 
injuries that initiated events resulting in death).  
Congestive heart failure is listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  

At the time of the veteran's death, his service-connected 
disabilities and evaluations were as follows:  
encephalopathy, traumatic, with epileptic convulsion and 
mental deterioration (100 percent disabling); loss of use of 
one hand and one foot (100 percent disabling); and loss of 
skull bone (50 percent disabling).  

As noted, in rendering a decision as to contributory causes 
of death, the Board must give careful consideration to 
service-connected diseases or injuries affecting vital 
organs.  At the time of the veteran's death service 
connection was established for a condition affecting a vital 
organ, and debilitation from this disorder may be assumed as 
the service-connected gunshot wound residuals, including 
traumatic encephalopathy (a brain disorder) were evaluated as 
100 percent disabling.  The record also indicates that 
residuals of the service-connected traumatic encephalopathy 
included a seizure disorder, cerebellar impairment, right 
sided paralysis, and mental deterioration.  In the months 
prior to death the veteran received treatment for dizziness 
due to medications and shortness of breath which was related, 
in part, to diaphragm paralysis.  

Based on this evidence, the Board has concluded that it is 
probable that the veteran's long history of mental and 
physical complications due to brain wound residuals would 
have rendered him materially less capable of resisting the 
effects of the disease or injury primarily causing his death, 
which in this case was heart disease.  The Board has 
concluded that the service-connected traumatic encephalopathy 
and the residuals thereof were of a progressive and 
debilitating nature, and therefore, in light of the 
provisions of 38 C.F.R. § 3.312(c)(4), there is a reasonable 
basis for holding that the service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  As such, the Board finds that the preponderance of 
the evidence is in favor of finding that service connection 
is warranted for the cause of the veteran's death.  
Accordingly, the appellant's claim is granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

